HODGES, J.
This is an action of trespass to try title, originally instituted by G. F. Sheppard against the appellants to recover lots 1 and 2 in the town of Gladewater. Pending the litigation Sheppard died, and the suit is prosecuted by his surviving wife and children. Appellants pleaded not guilty, the three, five, and ten year statutes of limitations, and improvements in good faith. Upon a trial before a jury, judgment was rendered in favor of ap-pellees. The only question presented in the assigned errors is whether the testimony supported the verdict. We think it does, and therefore affirm the judgment.